Citation Nr: 1007975	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post fracture with degenerative joint disease of the 
cervical spine and left (minor) upper extremity 
radiculopathy.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1972 to October 
1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, denying the claims currently on appeal.  This 
claim was previously remanded by the Board in September 2007 
for additional evidentiary development.  

The Veteran was afforded a Video Conference hearing before 
the undersigned Acting Veterans Law Judge in July 2007.  A 
written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
pain and limited motion, but not by forward flexion of the 
cervical spine to 15 degrees or less, favorable or 
unfavorable ankylosis of the cervical spine, decreased 
sensation or reflexes, or incapacitating episodes having a 
total duration of at least 4 weeks during the past 12 months, 
and the Veteran has radiculopathy, left upper extremity, with 
radiating pain and subjective complaints of decreased 
sensation, objective abnormalities on examination, but no 
loss of motor function. 

2.  Although his service-connected disabilities preclude 
certain activities, such as overhead lifting, and allow him 
to perform light work only, the preponderance of the evidence 
demonstrates that the Veteran is not totally unemployable as 
a result of his service-connected disabilities.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for status post fracture with degenerative joint 
disease of the cervical spine have not been met, but the 
Veteran is entitled to a separate, compensable, 10 percent 
evaluation for left (minor) upper extremity radiculopathy.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-43, 4.124a, 
Diagnostic Code 8515 (2009).

2.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increased 
evaluation for his cervical spine disability.  He also 
contends that his cervical spine disability prevents him from 
continuing to work.

Duty to Notify 

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between a Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type 
of evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Regarding the Veteran's claim of entitlement to TDIU 
benefits, the duty to notify was satisfied by way of the 
February 2005 letter, which informed him of what evidence was 
required to substantiate his claim of TDIU benefits.  Under 
these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and 
content.  Adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
that complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in February 2005 and November 2008, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private treatment records and his Social Security 
Administration (SSA) records have also been incorporated into 
the evidence of record.  Significantly, neither the Veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Disability Rating for a Cervical Spine Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Prior to this appeal, the Veteran's service-connected 
fracture of the cervical spine was rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5285 (2002).  That provision provided 
that residuals of a fracture of the vertebra, without cord 
involvement, was rated as 60 percent disabling where there 
was abnormal mobility requiring a neck brace (jury mast).  
With spinal cord involvement, being bedridden, or requiring 
long leg braces, a 100 percent rating was warranted.  In 
other cases, a disability due to residuals of a vertebral 
fracture was rated in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable vertebral 
body deformity.  Id.  

Diagnostic Codes governing evaluation of disabilities of the 
spine were revised and recodified, effective September 23, 
2002; and effective September 26, 2003, after the Veteran's 
cervical spine disability was evaluated by VA in 2002.  See 
67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 
27, 2003).  When VA received the Veteran's increased 
disability rating claim in January 2005, DC 5285 had been 
removed from the list of available Diagnostic Codes.  As 
such, the RO has evaluated the Veteran's disorder under the 
current rating criteria.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2009).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic Code 
5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal 
fusion), Diagnostic Code 5242 (degenerative arthritis of the 
spine (see also Diagnostic Code 5003)), and Diagnostic Code 
5243 (intervertebral disc syndrome) are evaluated under the 
following General Formula for Rating Diseases and Injuries of 
the Spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 30 percent 
disability evaluation is warranted when forward flexion of 
the cervical spine is limited to 15 degrees or less, or, when 
there is favorable ankylosis of the entire cervical spine.  A 
40 percent rating requires evidence of unfavourable ankylosis 
of the entire cervical spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the cervical spine is 
340 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavourable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favourable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in 
effect from September 26, 2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  




Facts and Analysis

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for his service-connected 
cervical spine disability.  For historical purposes, the 
Veteran was originally granted service connection for a 
cervical spine disability in a July 1976 rating decision.  A 
disability rating of 20 percent was assigned, effective from 
October 17, 1975.  The Veteran's disability rating was 
increased to 30 percent in a March 2002 rating decision, 
effective as of May 4, 2001.  VA received the Veteran's claim 
for an increased disability rating in January 2005.  However, 
as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran is not entitled to a 
disability rating in excess of 30 percent at any time since 
filing his claim.  As such, the Veteran's claim must be 
denied.  

The Veteran was afforded a VA examination of the cervical 
spine in February 2005.  The examiner noted that the Veteran 
fractured his C6 vertebra in a motor vehicle accident in 
1974.  The Veteran reported frequent moderate pain at the 
base of his neck that radiated into his mid back, head and 
shoulders bilaterally.  Examination revealed the Veteran's 
gait to be normal, and there was no evidence of abnormal 
spinal curvature or ankylosis of the spine.  There was 
objective evidence of moderate pain on motion, but there was 
no evidence of spasm, atrophy, guarding, tenderness or 
weakness.  

Range of motion measurements of the cervical spine were taken 
during this examination.  The Veteran had forward flexion to 
45 degrees with pain beginning at 30 degrees, extension to 45 
degrees with pain beginning at 30 degrees, bilateral lateral 
flexion to 45 degrees with pain beginning at 30 degrees, and 
bilateral lateral rotation to 80 degrees with pain beginning 
at 45 degrees.  There was no additional limitation of motion 
on repetitive use due to pain, fatigue, weakness or lack of 
endurance.  Motor examination, sensory examination and reflex 
examination were all normal for the upper and lower 
extremities bilaterally.  The percentage of height lost as a 
result of the Veteran's C6 fracture was less than 10 percent.  
The examiner diagnosed the Veteran with degenerative changes 
of the cervical spine at the C5-6 level with bilateral neural 
foraminal narrowing.  The examiner also noted that 

The examiner concluded that the Veteran's service-connected 
cervical spine disability was not of sufficient severity to 
eliminate the Veteran from gainful employment.  However, it 
was noted that the Veteran's nonservice-connected cardiac 
condition was an important factor.  

According to a November 2004 VA outpatient treatment record, 
the Veteran suffered intermittent pain in his cervical spine 
that had worsened in the past 2 weeks.  The Veteran reported 
that his pain was worse with motion and that he was unable to 
sleep due to this pain.  He also reported rare numbness in 
his hands but there was no motor loss in the upper or lower 
extremities.  Motor and sensory examinations were normal in 
the upper extremities.  Radiologic examination of the 
cervical spine was conducted in December 2004, and disclosed 
grade I retrolisthesis of the C5 and C6 vertebrae.  
Degenerative changes were again noted at the C5-6 level with 
bilateral neural foraminal narrowing as well.  A magnetic 
resonance image (MRI) from December 2004 noted cervical 
spondylosis and straightening of the normal upper cervical 
lordotic curvature.  

The record contains a letter from a private physician with 
the initials D.J.G. dated June 2007.  The letter notes that 
the Veteran had been treated at the Bone and Joint Clinic 
from December 2006 to June 2007, with complaints of neck and 
shoulder pain.  It was noted that X-rays and MRIs revealed 
significant degenerative disc disease in the lower cervical 
spine with stenosis at the C5-6 vertebrae.  Dr. G. opined 
that the Veteran's cervical spine and shoulder problems 
limited his capacity to work in that he was only able to 
perform light duty work with no overhead lifting and no 
overhead work activity.  There was no limitation concerning 
his ability to stand and walk.  

The record also contains an undated letter from a private 
physician that notes that the Veteran was treated by Elite 
Pain Management for chronic neck pain due to cervical spine 
degenerative disc disease and stenosis of the C5-6 vertebrae 
since March 2005.  

The record contains a number of other private treatment 
records as well.  According to a January 2007 record from the 
Bone and Joint Physical Therapy Services, the Veteran 
experienced neck pain with a popping and grinding sensation.  
This was accompanied by left arm tingling and periodic 
numbness.  The Veteran was afforded a MRI in March 2007 that 
demonstrated severe foraminal encroachment at the C5-6 level.  
There was also moderate to severe central canal stenosis with 
associated cord flattening and a probable element of mild 
chronic myelomalacia.  

A July 2007 record also notes that the Veteran was 
experiencing pain in his right shoulder.  An August 2007 
physical examination noted that the Veteran had neck pain 
that had slowly worsened over the past 5 years with left arm 
tingling and weakness.  The Veteran was found to have 
decreased strength of the left arm with radicular signs.  
Radicular signs were also noted upon treatment in November 
2007.  

Finally, the record contains a VA examination signed in 
November 2008.  The Veteran reported severe pain in his neck 
that occurred approximately 6 days per week with radiation.  
There was no evidence of spasm, atrophy, guarding, tenderness 
or weakness.  Range of motion measurements were again taken.  
Flexion was to 45 degrees with no evidence of pain or 
additional loss of motion on repetition.  Extension was from 
0 degrees to 20 degrees with pain on motion.  There was no 
additional loss of motion on repetition.  Bilateral lateral 
flexion was to 30 degrees with no pain on motion or 
additional loss of motion on repetitive use, and bilateral 
lateral rotation was to 60 degrees with no pain on motion or 
additional loss of motion on repetitive use.  There was spasm 
of the paravertebral muscles.  

The examiner noted that a March 2005 EMG (electomyogram) 
disclosed abnormality of the median nerve, worse on the left 
than on the right, and left C5-C8 radiculopathy.  However, 
sensory examination was normal and muscle tone was normal 
with no evidence of muscular atrophy.  Reflexes were also 
found to be normal upon examination.  November 2008 
radiologic examinations revealed narrowing of the 
intravertebral disc space height at the C5-6 level with 
marginal bony spur formation that was consistent with 
degenerative cervical disc disease.  There was also marginal 
bony spur formation at the C4-5 and C6-5 levels with no 
fracture or dislocation seen.  The examiner assigned 
diagnoses of cervical spondylosis and C5-C6 left-sided 
stenosis with left cervical radiculopathy.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 
30 percent for his service-connected cervical spine 
disability.  As already noted, the RO originally evaluated 
the Veteran under DC 5285, for residuals of a fractured 
vertebra. See 38 C.F.R. § 4.71a, DC 5285 (2002).  However, 
that code was amended in September 2003, and under the new 
criteria, the appropriate Diagnostic Code is 5235 for 
vertebral fracture.  See 38 C.F.R. § 4.71a (2009).  

Under the diagnostic criteria that have been in effect since 
September 2003., and, thus, were in effect when the Veteran 
submitted this claim for an increased evaluation, the next-
higher disability rating of 40 percent is warranted for 
vertebral fracture or dislocation when there is evidence of 
unfavorable ankylosis of the entire cervical spine.  DC 5235.  
According to Note (5) of 38 C.F.R. § 4.71a, unfavorable 
ankylosis is a condition in which the entire cervical spine 
is fixed in flexion or extension.  The Veteran's February 
2005 VA examination and his November 2008 VA examination 
demonstrate that the Veteran does not suffer from ankylosis 
of the cervical spine, but rather, retains some motion of the 
cervical spine.  Likewise, the private medical evidence of 
record and the VA outpatient treatment records demonstrate 
that the Veteran does not suffer from ankylosis of the 
cervical spine.  

As the evidence demonstrates that the Veteran still has 
motion of the spine, he does not suffer from ankylosis, and 
does not meet the criteria for an evaluation in excess of 20 
percent under DC 5235.  The only other evidence which could 
demonstrate entitlement to an evaluation in excess of 20 
percent for cervical spine disability would be evidence of 
incapacitating episodes.  The Veteran has not reported such 
episodes, and has not sought medical evaluation for such 
episodes, so the evidence establishes that the Veteran has 
not been incapacitated four weeks during the past 12-mont 
period, or any 12-month period, during the pendency of this 
appeal.  As such, the next-higher disability rating of 40 
percent is not warranted for the cervical spine disability.

In a December 2008 rating decision, the Veteran was granted 
service connection for radiculopathy of the upper extremities 
as due to the Veteran's cervical spine disability.  A 
noncompensable disability evaluation was assigned at this 
time.  Under 38 C.F.R. § 4.71a, Note (1), the rater is to 
consider whether there is evidence of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, that would warrant a 
separate disability rating under an appropriate diagnostic 
code.  

Under Diagnostic Code 8510, mild incomplete paralysis of the 
upper extremity is to be rated as 20 percent disabling.  
During the February 2005 VA examination, motor examination, 
sensory examination and reflex examination were all normal.  
However, EMG disclosed that the radiculopathy was affecting 
the median nerve.  Mild incomplete paralysis of the medical 
nerve is evaluated a 10 percent disabling.  

Also, according to the November 2008 VA examination, while 
the Veteran did have radiculopathy, it did not result in 
impaired sensation, muscle tone or reflex.  Therefore, the 
evidence demonstrates that the Veteran does not suffer from 
mild incomplete paralysis of the upper extremities, but 
rather has subjective numbness and tingling of the left arm 
down from the shoulder to the hands with some weakness.  As 
such, resolving reasonable doubt in the Veteran's favor, mild 
subjective symptoms with objective evidence of disruption of 
nerve function warrants a 10 percent evaluation for the left 
upper extremity radiculopathy, shown to be more severe on the 
left than on the right.  In the absence of symptoms of 
tingling and numbness on the right, a noncompensable 
evaluation is appropriate.  In particular, the Board notes 
that the examiner who conducted the 2008 VA examination 
assigned no diagnosis of radiculopathy, right arm.  This 
evidence is also unfavorable to a separate, compensable 
evaluation for right arm radiculopathy. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating.  According to the November 2008 
VA examination, flexion was to 45 degrees and extension was 
from 0 degrees to 20 degrees with pain on motion.  There was 
no evidence of additional limitation of motion upon 
repetition.  Therefore, the evidence demonstrates that the 
Veteran is not entitled to a higher initial disability 
evaluation based on the DeLuca criteria, as the evidence 
indicates that even when taking the Veteran's pain into 
consideration, his spine is not fixated in flexion or 
extension.  

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
cervical spine disability cause pain and limitation of 
motion.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235.  There is no evidence of marked interference with 
employment or frequent periods of hospitalization.  The 
rating criteria reasonably describe the Veteran's disability 
and referral for consideration of an extraschedular rating 
is, therefore, not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as outlined above, 
the Veteran's diagnosis of radiculopathy, left arm, was 
assigned in March 2005, soon after the Veteran's January 2005 
claim for an increased rating, resolving reasonable doubt in 
the Veteran's favor, the 10 percent evaluation for the 
impairment of the left medial nerve should be considered 
present form the beginning of the claim.  However, as there 
is no evidence of objective denervation of motor function, 
and the Veteran's strength in both upper extremities was 5/5, 
and evaluation in excess of 10 percent for left radiculopathy 
is not warranted.

Since the preponderance of the evidence is against the claim 
for an increased evaluation in excess of 30 percent for a 
cervical spine disability, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable.  The 
Veteran's claim of entitlement to an increased disability 
rating for degenerative disc disease of the cervical spine 
must be denied, except to the extent that the evidence 
supports a 10 percent evaluation for radiculopathy of the 
left upper extremity.

TDIU

VA regulations indicate that when a Veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

The Veteran is currently service-connected for degenerative 
joint disease of the cervical spine with left upper extremity 
radiculopathy (rated as 30 percent disabling for cervical 
spine manifestations and 10 percent for manifestations of 
left arm radiculoapthy) and chronic prostatitis (rated as 10 
percent disabling), for a combined disability rating of 40 
percent.  Therefore, the Veteran does not meet the minimum 
requirements necessary for a grant of TDIU benefits under 38 
C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular 
basis may be considered by the Director of the Compensation 
and Pension Service, when a Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, even though percentage 
requirements are not met, with consideration given to the 
Veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining 
whether the Veteran is entitled to a TDIU rating, neither 
nonservice-connected disabilities or advancing age may be 
considered.  38 C.F.R. § 4.19.  

The Board recognizes that the June 2007 letter prepared by 
Dr. G indicated that the Veteran was limited in his capacity 
to work in that he was only able to perform light duty work 
with no overhead lifting and no overhead work activity.  
However, since the Veteran is rated 30 percent disabled for 
his cervical spine disability, and an additional 10 percent 
for the left arm radiculopathy, it is inherent that he has 
some degree of occupational impairment, since the Schedule 
for Rating Disabilities assigns ratings based on the average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Dr. G indicated that the Veteran could 
still perform work that did not involve lifting or overhead 
activity.  This evidence establishes that the Veteran is able 
to perform tasks of light work, and there is no additional 
evidence of record suggesting that the Veteran is totally 
impaired occupationally.  As such, TDIU benefits are not 
warranted.  

According to the Veteran's Social Security Administration 
(SSA) records, the Veteran last worked in June 2002, 
following bypass surgery in October 2001.  An April 2004 SSA 
evaluation notes that the Veteran was disabled and limited to 
less than sedentary activity due to his coronary artery 
disease (CAD).  The Veteran is not service-connected for this 
cardiac disorder.  

The Board recognizes that the Veteran does experience 
occupational impairment due to his service-connected neck 
disability.  According to the June 2007 letter prepared by 
Dr. G., the Veteran was limited in his capacity to work in 
that he was only able to perform light duty work with no 
overhead lifting and no overhead work activity.  However, 
there is no persuasive evidence that the Veteran is 
occupationally impaired due to his service-connected cervical 
spine disability and chronic prostatitis beyond the level 
contemplated in the assigned disability ratings, such that 
extraschedular consideration would be warranted.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired).  

The examiner who conducted November 2008 VA examination 
concluded that the Veteran's service-connected cervical 
disability and left-sided radiculopathy did not result in 
significant effects on the Veteran's occupation.  This 
opinion is consistent with the opinion of the examiner who 
conducted the February 2005 VA examination, and mirrors the 
private opinion provided by Dr. G. in June 2007.  

The Board recognizes that the Veteran believes he is 
unemployable as a result of his service-connected 
disabilities.  The Veteran testified during his July 2007 
hearing that he felt he was unemployable due to his neck pain 
and the resulting limitations on his ability to sit for 
extended periods of time or lift anything.  The Veteran 
pointed out that he was unable to carry a briefcase or 
computer for meetings with individuals in their own homes or 
places of business.  The Board finds it credible that the 
Veteran would be restricted to performing his past work as an 
insurance salesman from his office.  Nevertheless, accepting 
this assertion of the Veteran as credible, there is no 
persuasive evidence that the Veteran's service-connected 
disabilities precluded sedentary or light duty work.  In 
contrast, there is clear SSA evidence that the Veteran's 
cardiac disorder limited him to less than sedentary work.  
There is no evidence of record suggesting that the Veteran 
suffers any occupational impairment as a result of his 
chronic prostatitis.  Overall, the evidence of record does 
not demonstrate that the Veteran's service-connected 
disabilities alone have caused marked interference with 
employment or frequent hospitalization.  

However, the Veteran's testimony as to his employability or 
unemployability is less persuasive and of less weight that 
the three medical opinions rendered in 2005, 2007, and 2008 
by VA and private providers.  The evidence does not 
demonstrate that the Veteran is unable to acquire and 
maintain gainful employment because of his service-connected 
disabilities.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to TDIU benefits must be denied.




ORDER

1.  Entitlement to a disability rating in excess of 30 
percent for the Veteran's cervical spine disability is 
denied, but a separate, compensable, 10 percent evaluation is 
assigned for cervical spine radiculopathy, left upper 
extremity, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


